DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-1019970060217 to Jo in view of USPN. 3,197,355 to Copeland, US Pub No. 2005/0249931 to Utsumi and US Pub No. 2008/0050565 to Gross.
Regarding Claims 7 and 18
Jo teaches a nonwoven fabric comprising Polyethylene terephthalate staple fibers and low melting polyethylene terephthalate staple fibers comprising a melting point between 140 and 160 degrees Celsius (Jo, abstract, paragraphs 7-8). Jo teaches that the composition may comprise about 20-50% LMPET fibers and the remainder PET fibers (Id., claim 3). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). 
Jo does not appear to teach an emboss pattern or printing layer formed of an acrylic polymer on one side of the felt, wherein both the printing layer and the felt have an emboss pattern on one side. However, Copeland teaches an emboss treatment pattern for making various surfaces such as automobile interiors (Copeland, abstract, column 1, lines 10-24). Copeland teaches that the outer layer may be a polymethyl methacrylate which covers a fibrous backing and both components are embossed (Id., column 5, lines 10-33, fig. 1-11). Copeland teaches that the pattern comprises straight deep lines which are formed from a die and therefore meets the limitations of a “regular pattern” (Id., column 2, lines 3-4). Copeland teaches that the resulting embossment pattern is consequently aesthetic luxuriant in appearance and permanent in nature (Id., column 5, lines 46-48). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to form the conventional nonwoven fabric of Jo and to apply the acrylic coating and embossment pattern as taught by Copeland, motivated by the desire to form a conventional vehicle component having improved aesthetics and lifespan. 
Jo does not appear to teach the denier of the PET fibers. However, Utsumi teaches a nonwoven fabric comprising polyethylene terephthalate fibers and suitable for use in interior components for automobiles wherein a preferred denier of the fibers is between 1 and 20, preferably between 2 and 10, such as 2 to maintain a proper tactility (Utsumi, abstract, 
Jo does not appear to teach the inclusion of a phosphorous flame retardant coating and acrylic binder. However, Gross teaches an acoustically and thermally insulating composite material for automotive components which comprises a nonwoven, binder and a flame retardant component (Gross, abstract, paragraphs [0042], [0043]). Gross teaches that the flame retardants typically include sodium phosphates (Id., paragraph [0151]). Gross teaches that the binder may be acrylic binder and may be applied to one or both sides of the surface (Id., paragraphs [0147], [0148]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Jo and to include a phosphorous containing flame retardant coating and acrylic binder, motivated by the desire to from a conventional interior vehicle component having improved flame retardant properties and improved durability, adhesion and structural integrity. 
Regarding the limitation of “manufactured by thermo-compression molding of a felt” and “wherein the felt is formed by mixing…” these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. 
Response to Arguments
Applicant's arguments filed December 30, 2021 have been fully considered but they are not persuasive. Applicant argues that each of the prior art references do not teach the claimed invention. Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that there is no motivation to combine the secondary references with the primary reference of Jo. Examiner respectfully disagrees. The motivation to combine each reference is set forth above. 
Applicant argues that Copeland teaches away from the present invention as Copeland describes how the fibrous elastic layer is formed of a plurality of randomly oriented fiber and not a thermo-compression molding of a felt. Examiner respectfully disagrees. Although Copeland teaches an embodiment including randomly oriented fibers, Copeland teaches that the various layers of the material may be formed of various types of non-woven, woven materials, knitted materials, films and cloth (Copeland, column 4 ,line 65- column 5, lines 25). The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  MPEP 2123.  A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  
In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matters is the objective reach of the claim.  If the claim extends to what is obvious, it is invalid under §103. One of the ways in which a patent's subject matter can be proved obvious is by noting that there existed at the time of invention a known problem for which there was an obvious solution encompassed by the patent's claims.  The question is not whether the combination was obvious to the patentee but whether the combination was obvious to a person with ordinary skill in the art. Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/             Primary Examiner, Art Unit 1786